                Case 1:16-cr-02366-MV Document 145 Filed 06/22/20 Page 1 of 2
PROB 12C - (Rev. D/NM-8/2014)                                                                        2533173

                                 UNITED STATES DISTRICT COURT
                                            FOR THE
                                    DISTRICT OF NEW MEXICO

                        Amended Petition for Revocation of Supervised Release
Name of Offender:             Willie Griffin
Docket Number:                1084 1:16CR02366 -001MV
Assigned Judge:               Honorable Martha Vazquez, United States District Judge
Date of Original Sentence:    2017-02-28
Original Offense:             21 U.S.C. 841(a)(1): Distribution of 50 grams and more of a Mixture and
                              Substance containing Methamphetamine; Aiding and Abetting
Original Sentence:            BOP: 377 days or time served; TSR: 4 years
Date Supervision              11/09/2018
Recommenced:
Date Supervision Expires:     03/08/2022
Other Court Action:           10/10/2017 – Petition to Revoke Supervised Release for failing to
                              successfully complete Delancey Street inpatient program. 06/05/2018 –
                              Admitted violations and was sentenced to 8-months custody with a 40-month
                              term of Supervised Release.

                                 07/23/2019 – Notice of Non-Compliance with no court action recommended
                                 for use of alcohol. 07/30/2019 – Court concurred with no further action at
                                 this time.

                                 03/30/2020 – Notice of Non-Compliance with no court action recommended
                                 for use of alcohol. 04/07/2020 – Court directed probation office to submit
                                 Petition for Revocation of Supervised Release and request for a Summons.
                                 04/09/2020 – Petition to Revoke Supervised Release filed and a Summons
                                 issued. 06/08/2020 – Initial Appearance held and he was released on current
                                 conditions.


                                      PETITIONING THE COURT

To issue a summons.

U.S. Probation Officer of the Court, Jason Towne, alleges the offender has violated the following condition(s)
of supervised release.

Violation      Nature of Noncompliance
Type
SPC            You must not use or possess alcohol.

               On March 21, 2020, the defendant submitted a breath screen through the SCRAM alcohol
               monitoring device which resulted in a positive BAC of 0.032. During discussion, Mr. Griffin
               denied the use of alcohol as evidenced by incident report prepared by SCRAM Alcohol
               Monitoring. However, on June 16, 2020, he admitted he drank alcohol.
                  Case 1:16-cr-02366-MV Document 145 Filed 06/22/20 Page 2 of 2
                Amended

                You must not use or possess alcohol.

                On June 16, 2020, the defendant submitted a breath screen through the SCRAM alcohol
                monitoring device which resulted in a positive BAC of 0.036. During discussions, Mr. Griffin
                admitted to the use of alcohol as evidenced by incident report prepared by SCRAM Alcohol
                Monitoring.

The maximum statutory penalty: 3 years imprisonment; 4 years to life supervised release.
The revocation range of imprisonment: 8 to 14 Months (Grade C Violation and CHC of VI).

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 06/22/2020.


 Submitted:                                                  Approved:                   ☒Phone Approval




 Jason Towne                                                 Jack Burkhead
 Senior U.S. Probation Officer                               (505) 346-7274
 Cell #: 505-366-1422                                        Assistant U.S. Attorney


                                                             Date: 06/22/2020




                                                         2
